IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                               Assigned On Brief December 28, 2001

        WASHSHUKRU AL-JABBAR A’LA v. STATE OF TENNESSEE

                       Direct Appeal from the Tennessee Claims Commission
                          No. 20000356 Randy C. Camp, Commissioner



                      No. W2001-02049-COA-R3-CV - Filed February 14, 2002


This is an appeal from an order of the Claims Commission granting summary judgment in favor of
the Defendant. The claim was brought by an inmate in the custody of the Tennessee Department of
Correction claiming that employees of the Department lost two pages of pleadings he filed in an
action in circuit court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY K. LILLARD , J., joined.

Washshukru Al-Jabbar A’La, Pro Se.

Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General and Dawn
Jordan, Assistant Attorney General, for the Appellee, State of Tennessee.

                                        MEMORANDUM OPINION1

        Washshukru Al-Jabbar A’La, an inmate in the custody of the Tennessee Department of
Correction (TDOC) at Brushy Mountain Correctional Complex filed a claim with the Division of
Claims Administration, which transferred the claim to the Claims Commission. Pursuant to
Claimant’s request, the matter was transferred to the regular docket pursuant to section 9-8-403(c)
of the Tennessee Code.

      On October 6, 1999, Mr. Al-Jabbar A’La caused to be filed in the Circuit Court of
Lauderdale County, Tennessee, a motion for temporary restraining order and/or preliminary

         1
           This Court, with the occurrence of all judges participating in the case, may affir m, r everse or modify the
actions of the trial court by memorandum opinion when a formal opin ion w ould have no precedential va lue. When a
case is decided by memorandum opinion it shall be designated “MEM ORAN DUM OPINION”, shall not be published,
and shall not be cited or relied on for any reason in any unrelated case.
injunction. This was accompanied by a memorandum in support of said motion and affidavit of the
plaintiff, Mr. Al-Jabbar A’La. The injunctive relief was sought against various employees of the
TDOC arising from incidents while Mr. Al-Jabbar A’La was incarcerated at West Tennessee State
Penitentiary. The basis of his complaint before the Claims Commission is that an employee of
TDOC failed to copy page seven of the eight page affidavit and page thirteen of the fourteen page
memorandum in support of his motion filed in the Circuit Court of Lauderdale County.

       The issues presented on appeal, as we perceive them, are whether the commissioner erred
in denying Mr. Al-Jabbar A’La’s motion for summary judgment, granting the State’s motion for
summary judgment and denying Mr. Al’Jabbar A’La’s motion for reconsideration and/or to alter or
amend the judgment.

        Our review of summary judgment involves only a question of law with no presumption of
correctness as to the trial court’s decision. See Robinson v. Omer, 952 S.W.2d 423, 426 (Tenn.
1997); Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993). The moving party has the initial burden
of producing competent, material evidence reflecting that there are no genuine issues of material fact
and that it is entitled to summary judgment as a matter of law. We must view the evidence in the
light most favorable to the nonmoving party, and draw all reasonable inferences in favor of that
party. Summary judgment is appropriate only when there are no genuine issues of material fact and
when the undisputed material facts entitle the moving party to a judgment as a matter of law. Tenn.
R. Civ. P. 56.04; Byrd, 847 S.W.2d at 210-11.

         It is Mr. Al’Jabbar A’La’s contention that this negligent act on the part of the state employee
in failing to photocopy the two aforementioned pages resulted in his deprivation of right of access
to the courts. Viewing the evidence in the light most favorable to him, we presume, for the purpose
of summary judgment, that the two pages were not copied due to the negligence of the state
employee. The commission or each commissioner sitting individually has exclusive jurisdiction to
determine all monetary claims against the State based on the acts or omissions of state employees
for negligent care, custody or control of personal property. Tenn. Code Ann. § 9-8-
307(a)(1)(G)(Supp. 2001). The determination of the State’s liability in tort is based on traditional
tort concepts. Tenn. Code Ann. § 9-8-307(c)(Supp. 2001). The elements of a cause of action based
on negligence are duty, breach of duty, cause in fact, loss or injury, and proximate cause. McCarley
v. West Quality Food Serv., 960 S.W.2d 585, 588 (Tenn. 1998). The key element here is whether
Mr. Al-Jabbar A’La has sustained an injury or loss. He was not denied access to the courts because
his motion for temporary restraining order with accompanying memorandum and affidavit were filed
in the Circuit Court of Lauderdale County. He has not demonstrated that the missing page of the
affidavit and the missing page of the memorandum were detrimental to him. He does not contend
that the circuit court refused to allow him to amend his pleading to include those two pages or that
he asked for such relief.2 It appears to this Court that the two missing pages could have been easily


        2
         A party may amend pleadings once as a matter of course at any time before a responsive pleading is served.
Otherwise a party may am end only by written consent of the adverse party or by leave of court, which leave shall be
                                                                                                      (con tinued...)

                                                        -2-
duplicated as Mr. Al-Jabbar A’La filed the circuit court action pro se. Furthermore, there is no
indication in the record before us that the circuit court has acted on his motion. The order of the
Commissioner granting the State’s motion for summary judgment recites that “Claimant has
provided this Commission with absolutely no proof that the alleged missing pages have made any
difference in the Court’s handling of the Motion or brief he filed; or even that the Court has ruled
on the Motion.”

         The judgment of the trial court granting summary judgment in favor of the State of Tennessee
is affirmed and this cause is remanded to the Claims Commission for further proceedings consistent
with this opinion. Costs of this appeal are taxed to the Appellant, Washshukru Al-Jabbar A’La, also
known as James Edward Goodwin, for which execution may issue if necessary.



                                                                   ___________________________________
                                                                   DAVID R. FARMER, JUDGE




         2
          (...continued)
freely given w hen justice so requ ires. See Ten n. R. C iv. P. 15.01 .

                                                             -3-